DETAILED ACTION

     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See p. 6, lines 2-3.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 62 as shown in Fig. 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
4.	The disclosure is objected to because of the following informalities:
	On p. 6, line 20, the terms’ hollow” and “rectangular” are each repeated twice.
	On p. 8, lines 5-6, the recitation “…are positioned are interspersed…” is awkwardly written.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/102897 A1 (hereinafter Jansen et al.) in view of U.S. Patent Application Publication US 2018/0317640 (hereinafter Schar et al.).
As for claims 1 and 4, Jansen et al. discloses in Figs. 1-2F a skin brush head 200 configured for use with a motorized personal appliance (Fig. 1; p. 12, lines 6-8), comprising: a body having an  a treatment applicator (bristles 211 and porous flexible material or sponge 221; p. 12, lines 18-20) coupled to the outer surface 201 of the body, wherein the treatment applicator includes a plurality of cleansing agent-infused pieces of porous flexible material 221 (p. 5, lines 28-29 and p. 8, lines 21-27) extending away from the outer surface of the body, the plurality of cleansing agent-infused pieces being configured to remove particles from a skin portion by adsorption (by being impregnated or infused with charcoal; p. 8, lines 21-27). Jansen et al. discloses all of the recited subject matter as previously recited above with the exception of the treatment applicator including a plurality of cleansing agent-infused bristles instead of cleansing agent-infused sponge. Schar et al. teaches charcoal infused bristles for the use in skin brushes or skin brush heads (paragraphs [0001], [0611] and [0612]). Given the teachings of both Jansen et al. and Schar et al., it would have been obvious to one of ordinary skill in the art to have simply simple switched the charcoal infused sponge of Jansen et al. with charcoal infused bristles or to have infused the Jansen et al. bristles with charcoal to be configured to remove particles by adsorption as suggested by Schar et al. and to improve the versatility of the skin brush head in removing particles from the skin.
As for claim 2, in the modified Jansen et al. skin brush head, the plurality of cleansing agent-infused applicator or bristles can include an inner group of cleansing agent-infused applicator or bristles positioned on a central assembly of the body (Jansen et al. Figs. 2A and 2F, for example; p. 8, lines 21-27).
As for claim 3, in the modified Jansen et al. skin brush head, the plurality of cleansing agent-infused bristles further includes an annular outer group of cleansing agent-infused bristles positioned on “an outer assembly” (a broad recitation) of the body (Jansen et al. Figs. 2A and 2F, for example).
As for claim 5, in Jansen et al., the treatment applicator is deemed to include a plurality of elastomeric cleaning elements (p. 6, line 32 to p. 7, line 6). Further, Schar et al. also teaches 
As for claim 7 reciting wherein at least some bristles of the plurality of the cleansing agent-infused bristles are configured to exhibit a loaded amplitude of between about 7.0 degrees and about 10.0 degrees, to optimize performance, Jansen et al. teaches provision of a rotational drive unit and vibration generator to adjust speed of rotation and frequency of vibration/oscillation of the skin brush head and thus to the bristles according to user preference (p. 5, lines 15-21 and p. 10, line 6 to p. 11, line 27) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. in view of Schar et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2003/0035953 (hereinafter Weihrauch).
	As for claim 6 reciting wherein at least one bristle of the plurality of cleansing agent-infused bristles has a first concentration of an infused cleansing agent in a first zone proximate to a bristle tip and a second concentration of the infused cleansing agent in a second zone, wherein the first concentration is greater than the second concentration, Weihrauch teaches variable concentrations of cleansing agent in the same bristle is known in the art (paragraphs [0012] and [0017]). It would have been obvious to one of ordinary skill in the art to have provided the modified Jansen et al. skin brush head with at least one bristle of the plurality of cleansing agent-infused bristles having a first concentration of an infused cleansing agent in a .

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. in view of Schar et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication US 2017/0367471 (hereinafter Straka et al.).
As for claim 8 reciting further comprising a plurality of magnets positioned around the body and configured to trigger a sensor located on the motorized personal appliance, to indicate the presence of the plurality of cleansing agent-infused bristles, Straka et al. teaches the use of markings 240 to identifying a type of brush head (paragraph [0067]) as well as magnetic sensors or markings 240 and which are known in the skin brush head art (paragraph [0068]). It would have been obvious to one of ordinary skill in the art to have provided the modified Jansen et al. with such a plurality of magnets arrangement as suggested by Straka et al. for indicating the presence or identifying features on or type of skin brush head.

10.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. in view of Schar et al. as applied to claims 1 and 4 above, and further in view of U.S. Patent Application Publication US 2019/0029411 (hereinafter Brewer et al.).
Brewer et al. teaches in Figs. 4-7d, for example, wherein a body 44 has a window portion 92 through which light transmits, and the skin brush head further comprises a replacement indicator 90 configured to provide an indication through the window portion for recommending replacement of the skin brush head to a user after a duration of time the skin brush head is in use, wherein the duration of time commences upon initial attachment of the skin brush head to the motorized personal appliance, wherein the window portion 92 is .

11.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. in view of Schar et al. and Straka et al.
As for claim 12, claim 12 is rejected similarly as above for claim 1 as claim 12 recites basically identical subject matter as claim 1 (specifically claim 12, lines 1-9). As for claim 12 further reciting a remote device configured to communicate with the motorized personal appliance and with a network, the remote device having logic that when executed causes the remote device to perform operations including: recommending a routine of the skin brush head based upon information communicated about the skin brush head from the motorized personal appliance, Straka et al. teaches such remote arrangement (e.g., paragraphs [0055], [0107], [0112]-[0114]; 
As for claim 13 reciting wherein the skin brush head is configured to transmit a signature indicating the presence of the plurality of cleansing agent-infused bristles to the motorized personal appliance, wherein the information received by the remote device about the skin brush head includes the signature, Straka et al. teaches the use of markings 240 to identifying a type of brush head (paragraph [0067]) as well as magnetic sensors or markings 240 and which are known in the skin brush head art (paragraph [0068]). It would have been obvious to one of ordinary skill in the art to have provided the modified Jansen et al. with such arrangement as suggested by Straka et al. for indicating the presence or identifying features on or type of the skin brush head. 
Accordingly, Straka et al. teaches various aspects of such a remote device/network arrangement to promote optimum performance of the skin brush head and given the teachings of Straka et al. the following claimed features would be well within the level of ordinary skill to incorporate into the modified Jansen et al. skin brush head to improve the overall versatility thereof.
As for claim 14, wherein the routine is a brush head replacement routine (e.g., based on tracked usage, the user interface can make a purchase of a brush head; paragraphs [0122] and [0138]).

As for claim 16, wherein the remote device has further logic that when executed causes the remote device to generate a tutorial suggestion based upon at least one of a user indication or an environmental indication (e.g., harsh weather location with tutorial/regimen suggestion; paragraph [0138]).
As for claim 17, wherein the user indication includes at least one of a user age, a user nationality, a user skin type, or a user skin condition (e.g., sense skin attribute 728 (paragraph [0110]); Fig. 7G or set of user attributes 876 (paragraph [0129]); Fig. 8F; personal accounts (paragraph [0121]).
As for claim 18, wherein the environmental indication includes at least one of a day, a date, a time, a geographic location of the remote device, or an air quality level (e.g., harsh weather location or location awareness/GPS indication with regimen/tutorial suggestion; paragraph [0138]).
As for claim 19, wherein the remote device has further logic that when executed causes the remote device to set up a routine based upon a user input, to associate the routine with an operating parameter of the motorized personal appliance, and to influence the operating parameter of the motorized personal appliance before or during a performance of the routine (paragraphs [0122]-[0138]; Figs. 6A-9X).
As for claim 20, wherein the operating parameter includes at least one of a rotate/oscillate setting, a brush speed, a cycle time, an oscillation frequency, a power level, or an oscillation amplitude (e.g., cycle time or an oscillation amplitude 400b (paragraph [0135]’ Fig. 9C).




Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Chang, Alexander, Nakamura et al. and Zhou are pertinent to various brush heads with bristles having various charcoal arrangements.




13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






								/RANDALL E CHIN/                                                                                                                    Primary Examiner, Art Unit 3723